917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald WARBURTON, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 90-2384.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 30, 1990.

On Petition for Review of an Order of the Board of Immigration Appeals.  ( Akj-sdw-ose)
Gerald Warburton, petitioner pro se.
Robert Leigh Bombaugh, Stewart Deutsch, United States Department of Justice, Washington, D.C., Robert Steven Finkelstein, Immigration & Naturalization Service, Baltimore, Md., for respondent.
BIA
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gerald Warburton seeks review of the Board of Immigration Appeals' decision affirming an Immigration Judge's order that Warburton be deported.  Our review of the record and the Board's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  In re:  Warburton, No.  Ayn-swo-qjy (B.I.A. May 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.